
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(c)(c)


[LETTERHEAD]

To
Michael Winkler   From
Carly Fiorina   Subject
Supplemental Incentive   Date
October 4, 2004

PERSONAL & CONFIDENTIAL

Dear Michael,

As a valued member of the Executive Council, your continued leadership is
critical to our success. This is particularly true as we continue to solidify
our organizational capabilities and customer focus to ensure that we become the
world's best technology company of choice. Now more than ever, I need your
knowledge, leadership, and calming influence to help propel us in our journey.

In recognition of your unique role, I am pleased to offer you the follow
incentive:

1.Immediate annual base salary increase to $775,000 (from $700,000) effective
August 15, 2004.
(making this retroactive to the beginning of the first pay period that you took
the job)

2.Immediate bonus opportunity target increase to 125% (from 100%).

3.A $1,000,000 retention cash incentive that will be paid out at the end of May
2005.

a.HP will also pay an additional bonus of $250,000 per quarter for every quarter
that you stay after May 1, 2005 until April 30, 2006.

4.In addition to the commitment that I made to payout your 2003-2006 Long Term
Performance Cash (LTPC) at target (or higher if HP exceeds target during the
performance period that you were an active employee), I will also guarantee 50%
payment at target for the 2004-2007 LTPC plan. This amounts to an additional
$858,685. Of course, this and the other payments will be made less applicable
tax deductions.

a.HP will also pay an additional $429,343 of the 2004-2007 LTPC, for every half
that you stay after May 1, 2005 until April 30, 2006.

This memo confirms our understanding and replaces the previous memo dated
August 11, 2004.

Mike, again, I am pleased to have you as part of the leadership team and look
forward to the great success we are confident we will achieve.

Regards,

/s/ Carly Fiorina

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(c)(c)

